DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-16, in the reply filed on 12 April 2022 is acknowledged.
Claims 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 April 2022.

Claim Objections
Claims 1 are objected to because of the following informalities:
It is suggested to amend "composition of as" to "composition as" in line 4 of claim 1
It is suggested to amend "range without" to "range is performed without" in line 2 of claim 6
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the stress-relief aged beta-titanium alloy" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending this limitation to read "the stress-relief aged beta-titanium alloy elongated product form".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0024033 in view of "ATI 15Mo™ Titanium Alloy" in further view of US 2005/0257864.
Regarding claim 1,
	US '033 discloses a method for straightening a solution treated and aged titanium alloy form (abstract) that may be selected to be an elongated form [0036], which may be selected to be a beta titanium alloy of Ti-15Mo (UNS R58150) [0045], that comprises solution treating the selected Ti alloy in a two-phase region from about 50°F below the beta-transus temperature of the titanium alloy to about 200°F below the beta-transus temperature of the titanium alloy [0026].  The solution treated Ti alloy is then aged at a temperature ranging from 400-900°F below the solution treating temperature [0027].  The solution treated and aged Ti alloy is then heated again to a temperature from 1100°F below the beta transus temperature to 25°F below the aging temperature and stressed while cooling ([0028, Fig. 1) in order to straighten the form such that it deviates from straight by no more than 0.125 inch over any 5 foot length [0029].
	US '033 is silent as to the beta transus temperature of Ti-15Mo (UNS R58150).  Thus, one of ordinary skill in the art would be motivated to obtain the beta transus temperature of this alloy in order to complete the process of US '033.  "ATI 15Mo™ Titanium Alloy" teaches that the beta transus temperature for Ti-15Mo ranges from 1425°F (top p. 2).
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to operate the process in the following temperature ranges:
Beta transus temperature: 1400-1450°F
Solution treating temperature: 1200-1425°F (648.9-773.9°C)
Aging temperature (first temperature range): 300-1050°F (148.9-565.6°C)
Straightening temperature (second temperature range): 300-1025°F (148.9-551.7°C)
These temperature ranges substantially overlap with the claimed first and second temperature ranges of 482-510°C and ambient to 482°C, respectively.
	US '033 and "ATI 15Mo™ Titanium Alloy" are silent as to steps of stress relief aging in a third temperature range of 426-510°C and air cooling therefrom.
	US '864 teaches for a Ti-15Mo alloy [0022] to perform a second aging at a temperature lower than the first aging temperatures in order to form additional alpha-phase precipitates in essentially all of the remaining metastable phase regions of the alloy [0038] by aging at a temperature of 850-1000°F [0042] (454.4-537.8°C) for 0.5-5 hours [0043].  The additional alpha-phase precipitates increase the strength of the alloy [0004,0020].  The cooling from this second aging is done by air cooling in an example [0035].
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add the second aging step at a temperature of 850-1000°F (454.4-537.8°C) for 0.5-5 hours followed by air cooling from US '864 to the process of US '033 and "ATI 15Mo™ Titanium Alloy" in order to increase the strength of the alloy as taught by US '864.
	This obvious combination of US '033, "ATI 15Mo™ Titanium Alloy", and US '864 disclose a process that substantially overlaps with the instantly claimed process.  As set forth in MPEP 2144.05(I), in the case where the claimed range(s) "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 2-3,
	US '864 teaches for its second aging process (i.e., the stress-relief aging in the third temperature range as claimed) that this aging should be performed for 0.5-5 hrs [0043], a range that wholly encloses the presently claimed up to 2 hours and 1-2 hours.
Regarding claims 4-6,
	US '864 uses "air cooling" to perform the cooling after its second aging process [0035] (i.e., the stress-relief aging in the third temperature range as claimed).  Thus, this disclosure includes both forced and unforced air cooling by ambient air and does not use liquid (e.g., water, oil, brine) quenching.
Regarding claims 7-11 and 13,
	The obvious combination of US '033, "ATI 15Mo™ Titanium Alloy", and US '864 discloses a method that may be selected by one of ordinary skill in the art to be substantially identical to the instantly claimed method.  Per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)."  Thus, a prima facie case of obviousness has been established that the products of the obvious combination of US '033, "ATI 15Mo™ Titanium Alloy", and US '864 possess the presently claimed properties.
Regarding claim 12,
	US '033 discloses the treated "titanium alloy form comprises one of a billet, a bloom, a round bar, a square bar, an extrusion, a tube, a pipe, a slab, a sheet, and a plate" [0036].
Regarding claims 14-15,
	The selected alloy from US '033 of Ti-15Mo (UNS R58150) [0045] has a chemical composition that substantially overlaps with the instantly claimed ranges; see the upper table on p. 1 of "ATI 15Mo™ Titanium Alloy".

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0024033 in view of "ATI 15Mo™ Titanium Alloy" in further view of US 2005/0257864 as applied to claim 1 above, and further in view of Harmer in "Heat Treatment of Steels - Distortion and Dimensional Control" (2001).
	US '033, "ATI 15Mo™ Titanium Alloy", and US '864 are silent as to the orientation of parts with the furnace.
However, Harmer teaches that long shafts (i.e., an elongated product form) are best heat treated suspended vertically to avoid sagging between supports.  Harmer is analogous art as it relates to the heat treatment of metal articles.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to suspend the elongated product forms of the obvious combination of US '033, "ATI 15Mo™ Titanium Alloy", and US '864 vertically in the aging furnace of US '864 in order to prevent distortion of the part during aging.  By hanging the elongated object vertically, the longitudinal axis of the suspended product intersects the roof of the furnace or suspending structure perpendicularly.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738